DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Request for Continued Examination filed on 2-24-2021. As directed, claim 1 has been amended, and no claims have been newly cancelled or added. Thus, claims 1, 10, and 12-18 are pending in the current application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-24-2021 has been entered.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
-In claim 15, lines 1-2 replace “the frequency varies along the ascending section and/or along the descending section of the colon of the patient” with “a frequency is configured to vary along the ascending section and/or along the descending section of the colon of the patient”
replace “operated by the patient.” with “configured to be operated by the patient.”
Authorization for this examiner’s amendment was given in an interview with Tim Kitchen on 2-24-2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record which discloses an abdominal massage apparatus comprising one or more support plates, one or more massage units each with a fluid driven actuator and a flexible casing, aligned with ascending and descending sections of the colon of a patient is Gerhard (DE 3234825). While Gerhard discloses that the disclosed fluid driven actuators can be placed in multiple configurations to affect a massage pressure being delivered to the patient’s abdomen, Gerhard fails to anticipate and/or render obvious the arrangement of claim 1 wherein the fluid driven actuators align with only ascending and descending sections of the colon of the patient, and do not overlay a transverse section of the colon.
Similarly, Schwaiger-Shah (US 2012/0226208) discloses an abdominal massage apparatus that affects a massage pressure to the ascending and descending sections of the colon of the patient. However, the device disclosed by Schwaiger-Shah includes actuators which overlay the transverse section of the patient’s colon, and therefore Schwaiger-Shah fails to anticipate and/or render obvious the arrangement of claim 1 wherein the fluid driven actuators align with only ascending and descending sections of the colon of the patient, and do not overlay a transverse section of the colon.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785